UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1364



LOUIS J. DEL GIORNO,

                                               Plaintiff - Appellant,
          versus


GATEWAY REGIONAL HEALTH SYSTEM, INCORPORATED;
GATEWAY HEALTH ENTERPRISES, INCORPORATED;
GATEWAY   FOUNDATION,   INCORPORATED;   INWOOD
FAMILY MEDICINE; PETER L. MULFORD, both indi-
vidually and in his capacity as President of
Gateway Foundation, Incorporated; JOHN PALKOT,
M.D.; OTHER UNKNOWN AND UNNAMED DEFENDANTS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-97-59-3)


Submitted:   August 15, 2000             Decided:   September 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Louis J. Del Giorno, Appellant Pro Se.      Tracey Brown Dawson,
STEPTOE & JOHNSON, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louis J. Del Giorno filed a complaint alleging breach of con-

tract and tortuous interference with a business relationship.    He

appeals the district court’s orders granting summary judgment to

the Appellees and denying his motion filed under Rule 60(b) of the

Federal Rules of Civil Procedure.       The Appellees have filed a

motion to dismiss the appeal from the district court order denying

the Rule 60(b) motion.    We have reviewed the record and the dis-

trict court’s memorandum opinion granting summary judgment and find

no reversible error.*    We find no merit to Del Giorno’s arguments

that the district court erred by granting counsel’s motion to with-

draw and by not re-opening discovery.    Accordingly, we affirm the

order granting summary judgment on the reasoning of the district

court. See Del Giorno v. Gateway Reg’l Health Sys., No. CA-97-59-3

(N.D.W. Va. Sept. 21, 1999).

     We grant the Appellees’ motion to dismiss the appeal from the

district court’s order denying Del Giorno’s Rule 60(b) motion be-

cause his notice of appeal was not timely.    Parties are accorded

thirty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.


     *
       To the extent Appellees seek to dismiss the appeal of this
order as untimely, Del Giorno filed a document within the appeal
period that complies with the requirements of Rule 3 of the Federal
Rules of Appellate Procedure. See R. 92. Accordingly, we deny the
motion to dismiss as to the order granting summary judgment.

                                  2
4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “‘mandatory and jurisdictional.’” Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Decem-

ber 10, 1999.   Del Giorno’s notice of appeal was filed on January

12, 2000, two days beyond the appeal period.    Because Del Giorno

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we grant the motion to dismiss

the appeal as to the order denying the Rule 60(b) motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                               AFFIRMED IN PART, DISMISSED IN PART




                                 3